DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Trevor O’Neill on 19 Jul. 2021.

The application has been amended as follows: 

Claim 1	A method for adjusting a fluid carbonation level, the method comprising:
providing a beverage dispenser including a non-carbonated water source and a carbonated water source;
receiving an electronic signal comprising a desired carbonation level input, the electronic signal being based on an input selected on a user interface; and
blending an amount of water from the non-carbonated water source and an amount of water from the carbonated water source to form a beverage fluid having the 
wherein the carbonated water source comprises:
a first carbonated water source with a first carbonation level; and
a second carbonated water source with a second carbonation level different from the first carbonation level,
wherein the blending comprises selecting between the first carbonated water source and the second carbonated water source as the carbonated water source based on the desired carbonation level input before blending the amount of water from the non-carbonated water source with the amount of water from the carbonated water source,
wherein the carbonation level of the beverage fluid may vary anywhere between no carbonation and a full amount of carbonation, such that full carbonation is a maximum amount available from the first carbonated water source or the second carbonated water source, and
wherein the carbonation level can range between no carbonation and full carbonation, such that full carbonation is a maximum amount available from the first carbonated water source water.

Claim 7	A method for adjusting [[the]]a carbonization level of water dispensed by
a beverage dispenser, the method comprising:

automatically modifying an amount of an ingredient in a beverage recipe based on the carbonation level; and
blending at the beverage dispenser an amount of water from a non-carbonated water source and a carbonation source comprising an amount of carbon dioxide from a carbon dioxide source to form a beverage fluid with the desired carbonation level,
wherein the flow of the water from the non-carbonated water source and the carbon dioxide from the carbonation source is controlled by at least two valves controlled by a processor disposed in the beverage dispenser;
wherein the carbonation level can range between no carbonation and full carbonation, such that full carbonation is a maximum amount available from the carbon dioxide source;
wherein the carbonation source further comprises a first carbonated water source, 
selecting as the carbonation source for blending either the carbon dioxide source or a first carbonated water source based on the desired level of carbonation;
blending at the beverage dispenser an amount of water from the non-carbonated water source with the carbonation source,
wherein if the first carbonated water source is selected, the water from the noncarbonated water sources is blended with an amount of water from the first carbonated water source, and if the carbon dioxide source is selected, the water from the non-carbonated water source is blended with an amount of carbon dioxide from the carbon dioxide source to form the beverage fluid with a desired carbonation level, and
wherein the carbonation level of the beverage fluid can range between no carbonation and full carbonation, such that full carbonation is a maximum amount available from the carbon dioxide source.

Claim 9 	(Cancelled)

Claim 10	The method of claim 8, wherein the carbonation source further comprises [[a first carbonated water source and]] a second carbonated water source, the method further comprising:
selecting as the carbonation source for blending either the carbon dioxide source, the first carbonated water source, or the second carbonated water source based on the desired carbonation level;
blending at the beverage dispenser an amount of water from the non-carbonated water source with the carbonation source,
wherein if the first carbonated water source is selected, an amount of water from the first carbonated water source is blended with the water from the non-carbonated water, if the second carbonated water source is selected an amount of water from the second carbonated water source is blended with the water from the non-carbonated water, and if the carbon dioxide is selected, an amount of carbon dioxide from the carbon dioxide source is blended with the water from the non-carbonated water to achieve the beverage fluid with a desired carbonation level,

wherein the water of the second carbonated water source has a different level of carbonation than the non-carbonated water source and the first carbonated water source.

Claim 13	A method of dispensing a customized beverage from a beverage dispenser, the method comprising:
receiving an electronic signal comprising a desired carbonation level and a beverage recipe selection from a user interface;
suggesting a beverage recipe modification based on the desired carbonation level;
modifying the beverage recipe based on a second electronic signal received from the user interface;
blending an amount of water from a non-carbonated water source and an amount of water from a carbonated water source to form a beverage fluid having the desired carbonation level;
blending the beverage fluid with a beverage ingredient to form the beverage based on the modified beverage recipe; and
dispensing the beverage according to the modified beverage recipe;
automatically modifying the beverage recipe based on the desired carbonation level;
wherein the carbonated water source comprises a first carbonated water source and a second carbonated water source, and wherein the beverage dispenser selects either the first carbonated water source or the second carbonated water source as the carbonated water source depending on the desired carbonation level.

Claim 15 	(Cancelled)

Claim 16 	(Cancelled)

Claim 17	The method of claim [[16]]13, wherein the carbonated water source further comprises a carbon dioxide source, and wherein the beverage dispenser is configured to select either the first carbonated water source, the second carbonated water source, or the carbon dioxide source as the carbonated water source based on the desired carbonation level.

Claim 18	The method of claim 13, wherein the blending comprises simultaneously adjusting [[the]] openings of a plurality of orifices to control flow rates of water from the non-carbonated water source and water from the carbonated water source.


Allowable Subject Matter
Claims 1-2, 4-11, 13, and 15-20 are allowed.

Claims 2 and 4-6 depend upon claim 1.
Regarding claim 7, the closest prior art is Pellegrini US 6,286,721 and Carpenter US 2007/0205221. Pellegrini teaches a dispenser with a first carbonated water source and a non-carbonated water source which are blended together to vary the carbonation level. Carpenter teaches electronic control of a variable carbonation beverage dispenser. No prior art teaches the first carbonate water source and carbon dioxide source. The modification would not have been obvious because a first carbonated water source is already present and thus no need for a second source is recognized. None of the prior art, alone or in combination, teaches all the limitations of claim 7.
Claims 7-8 and 10-11 depend upon claim 1.
Regarding claim 13, the closest prior art is Pellegrini US 6,286,721 and Carpenter US 2007/0205221. Pellegrini teaches a dispenser with a first carbonated water source and a non-carbonated water source which are blended together to vary the carbonation level. Carpenter teaches electronic control of a variable carbonation 
Claims 17-20 depend upon claim 1.


Response to Arguments
The following is a response to Applicant’s arguments filed 28 Jun. 2021:

Applicant argues that claim 1 is allowable.
Examiner agrees and claim 1, along with dependent claims 2 and 4-6.

Applicant argues that the amended claim 7 including the “automatically modifying” limitation is allowable.
Examiner disagrees. The limitation is taught by Boland. Previously rejected claim 15 contained similar subject matter and thus the amended claim 7 would be rejected similarly as to claim 15. Applicant did not argue why the Boland reference does not teach the limitation, therefore the argument is not persuasive.
However, after the Examiner’s Amendment claim 7 is allowed.


Examiner agrees that Mundell does not teach the entirety of the limitation, however the limitation is taught by the combination of Mundell and Boland. Boland teaches modifying a beverage to optimize health. Mundell teaches where the carbonation level of a beverage is linked to health effects. In view of the combination, one of ordinary skill in the art would have been obvious to modify a beverage based on the carbonation level.
However, after the Examiner’s Amendment claim 7 is allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/STEPHEN HOBSON/Examiner, Art Unit 1776